[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The plaintiff seeks to recover for personal injuries and property damage as a result of a motor vehicle accident which occurred on June 20, 1996 in New Haven.
The plaintiff was traveling west on Peck Street and testified that she stopped at the stop sign located at the intersection of Peck Street and Blatchley Avenue. The defendant was operating a 3/4 ton pickup truck in a northerly direction on Blatchley Avenue. Neither driver saw the other CT Page 608 till immediately before the defendant's vehicle struck the plaintiffs vehicle. Damage was to the driver's side of both vehicles, with defendant's left front striking the plaintiffs left side toward the rear.
The extent and location of the damage supports the conclusion that the defendant was operating at a high rate of speed for these city streets. He admits to driving 30 miles per hour. The plaintiff has minimized her medical expenses at $281.90. The parties have agreed the plaintiffs vehicle, which was totaled, had a book value of $4,850.00.
The plaintiff argues this is a 50-50 liability situation. The defendant denies any liability.
From its examination of the photographs, the court notes this was not a broadside impact, but an angle collision. The defendant's truck struck the plaintiffs vehicle as it was moving to the right, probably to avoid the collision. This supports the conclusion the court reached as to speed and would indicate the defendant saw the plaintiffs vehicle, attempted evasive action, but was not able to stop or avoid contact.
The court accepts the plaintiffs claim for a 50-50 liability allocation. The court finds a fair and equitable award for the plaintiff to be:
    Economic damages $4,850.00 property 281.90 medical
Non-economic damages  4,500.00 --------- $9,631.90 reduced =========
by 50%, judgment may enter for the plaintiff in the amount of $4,815.95 plus taxable costs.
Anthony V. DeMayo, J.T.R.